989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Frederick Dean HAMILTON, Petitioner.
No. 92-8118.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

On Petition for Writ of Mandamus.
Frederick Dean Hamilton, Petitioner Pro Se.
PETITION DENIED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Frederick Dean Hamilton filed this Petition requesting that we reverse the district court's unfavorable rulings on his pretrial motions for access to a law library, writing implements, prospective witnesses, and a telephone, and denying his request for a continuance.  The Petition is, in essence, an interlocutory appeal, as it seeks review of nonfinal orders of the district court.  The district court did not certify its orders for interlocutory review.  28 U.S.C.A. § 1292(b) (West Supp. 1992).  Therefore, the orders are not appealable.   Catlin v. United States, 324 U.S. 229, 233 (1945).  Further, mandamus cannot be used to circumvent the prohibition against interlocutory appeals.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979) (mandamus cannot be used as a substitute for appeal).  Finally, Hamilton is not without a remedy, namely appeal after the district court's final order on his pending Motion for New Trial.  Thus, mandamus is inappropriate.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  Therefore, although we grant in forma pauperis status, we deny the Petition.

PETITION DENIED